                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JASMIN LESURE,

      Plaintiff,

v.                                             Case No. 8:21-cv-616-TPB-SPF

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

      Defendant.
                                       /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report and recommendation of Sean P.

Flynn, United States Magistrate Judge, entered on March 31, 2021. (Doc. 5). Judge

Flynn recommends that the Plaintiff’s “Motion for Leave to Proceed In Forma

Pauperis” (Doc. 2) be denied. The deadline for objections has passed and no

objection has been filed.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir.

1982). A district court must “make a de novo determination of those portions of the

[report and recommendation] to which an objection is made.” 28 U.S.C. §

636(b)(1)(C). When no objection is filed, a court reviews the report and


                                      Page 1 of 2
recommendation for clear error. Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th

Cir. 2006); Nettles v. Wainwright, 677 F.2d 404, 409 (5th Cir. 1982).

      Upon consideration of the record, including Judge Flynn’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Flynn’s detailed and well-reasoned findings and conclusions.

Consequently, Plaintiff’s motion seeking leave to proceed in forma pauperis is

denied.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. Judge Flynn’s report and recommendation (Doc. 5) is AFFIRMED and

          ADOPTED and INCORPORATED BY REFERENCE into this Order

          for all purposes, including appellate review.

      2. Plaintiff’s “Motion for Leave to Proceed In Forma Pauperis” (Doc. 2) is

          DENIED.

      3. Unless Plaintiff pays the requisite filing fee to the Clerk on or before June

          2, 2021, this action will be dismissed without further notice.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 19th day of

May, 2021.




                                          TOM BARBER
                                          UNITED STATES DISTRICT JUDGE



                                      Page 2 of 2
